TERMINATION AGREEMENT

Odimo Incorporated, a Delaware corporation (“Company”) and Amerisa Kornblum
(“Executive”) hereby enter into this Termination Agreement (“Termination
Agreement”) agreeing as follows:

1. EMPLOYMENT AGREEMENT TERMINATED; INDEMNIFICATION AGREEMENT

(a) Employment Agreement. Executive and the Company acknowledge and agree that
the Employment Agreement dated July 12, 2004 between the Company and the
Executive (the “Employment Agreement”) is terminated subject to those provisions
which the parties have agreed shall survive the termination as set forth herein.

(b) Indemnification Agreement. Executive and the Company acknowledge and agree
that the Indemnification Agreement dated February 14, 2005 between the Executive
and the Company (the “Indemnification Agreement”) shall continue in force and
effect.

2. CONSIDERATION PERIOD. Executive acknowledges that Executive was given this
Termination Agreement to consider on January 15, 2007 and that Executive has
twenty-one (21) days to consider whether to sign this Termination Agreement.
Executive is hereby advised to consult an attorney before signing this
Termination Agreement. If Executive signs this Termination Agreement before the
expiration of twenty-one (21) days, he agrees that he will have done so
voluntarily.

3. EFFECTIVE DATE. Executive may accept this Termination Agreement only by
signing and dating this Termination Agreement in the spaces provided and
delivering the Termination Agreement to the Company, Attention: Amerisa
Kornblum, Chief Financial Officer, 14150 NW 14th Street, Sunrise, Florida 33323
no later than Company’s normal close of business on the later of (a) the
twenty-second (22nd) day following Executive’s receipt of this Termination
Agreement or (b) if the twenty-second (22nd) day following receipt is a
Saturday, Sunday or legal holiday in the State of Florida, the next day that is
not a Saturday, Sunday or legal holiday. Time is of the essence as it pertains
to this Section 3. The “Effective Date” of this Termination Agreement shall be
the eighth (8th) day after the date on which Executive signs and delivers the
Termination Agreement pursuant to this Section, so long as Executive has not
revoked the Termination Agreement pursuant to Section 4 below.

4. REVOCATION. Executive may revoke this Termination Agreement at any time
within seven (7) days after signing and delivering it to the Company by
notifying the Company, Attention: Amerisa Kornblum, Chief Financial Officer,
14150 NW 14th Street, Sunrise, Florida 33323, in writing of Executive’s decision
to revoke.

5. TERMINATION BENEFITS. Provided that Executive satisfies the conditions of
this Termination Agreement and does not revoke this Termination Agreement, the
Company shall:

(a) Pay to Executive $ 50,000 on the Effective Date.

(b) Pay to Executive her unpaid salary, including any accrued amounts, through
the Termination Date. Such amount will be paid on the Effective Date.

6. STOCK OPTIONS. Executive and the Company acknowledge and agree that all stock
options granted to Executive shall be cancelled and of no further force or
effect.

7. RELEASE.

(a) Subject to Executive’s right to revoke this Termination Agreement as stated
above, and subject to Executive’s rights to enforce the terms of this
Termination Agreement, Executive knowingly and voluntarily releases and forever
discharges the Company, its subsidiaries, its affiliates, subsidiaries,
divisions, successors and assigns, and their current and former partners,
affiliates, owners, agents, officers, directors, employees, attorneys,
successors and assigns, individually and in their corporate capacities
(“Releasees”), of and from any and all claims that are employment related known
or unknown, that Executive, her heirs, executors, administrators, successors and
assigns, have or may have as of the Termination Date, including, but not limited
to, any alleged violation of: The Age Discrimination in Employment Act of 1967;
Title VII of the Civil Rights Act of 1964; The Civil Rights Act of 1991;
Sections 1981 through 1988 of Title 42 of the United States Code; The Employee
Retirement Income Security Act of 1974; The Immigration Reform and Control Act;
The Americans with Disabilities Act of 1990; The Occupational Safety and Health
Act; The Fair Credit Reporting Act; The Florida Human Rights Act; any other
federal, state, local or other civil or human rights law; or any other local,
state or federal law, regulation or ordinance, and/or public policy, contract,
tort or common law. Moreover, although Executive retains the right to file a
charge of discrimination, Executive will not be entitled to receive any relief,
recovery or monies in connection with any complaint, charge or legal proceeding
brought against Releasees, including attorneys’ fees, without regard to the
party or parties who have instituted any such complaint, charge or legal
proceeding, to the extent permitted by law. This release includes any and all
employment related claims known to the Executive that might exist at the
Termination Date, These rights and claims do not include any rights or claims
outside her capacity as an employee such as a lender or shareholder or which
arise after the Termination Date, or any rights the Executive has (if any) under
any retirement benefit plan sponsored by Company, and do not include any rights
or claims (including, without limitation, any claims for indemnification)
existing under this Termination Agreement or the Indemnification Agreement. The
Company shall continue to be bound by the obligations set forth in
Article XIII(J) of the Employment Agreement and such provision shall remain
binding and enforceable during the periods set forth therein.

(b) Subject to the Company’s rights to enforce this Agreement, the Company
knowingly and voluntarily releases and forever discharges the Executive, of and
from any and all claims known to the Company, that the Company or its successors
and assigns, have or may have as of the Termination Date. This release includes
any and all claims known to the Company that might exist at the Termination
Date. These rights and claims do not include any rights or claims which arise
after the Termination Date or any rights or claims to enforce this Agreement.

8. INDEMNIFICATION/INSURANCE. To the fullest extent permitted by law and the
Company’s Certificate of Incorporation and by-laws and in addition to any rights
of the Executive under the Indemnification Agreement, the Company shall promptly
indemnify the Executive for all amounts (including without limitation,
judgments, fines, settlement payments, losses, damages, costs and expenses
(including reasonable attorneys’ fees and costs) incurred or paid by the
Executive in connection with any action, proceeding, suit or investigation
arising out of or relating to the past performance by Executive of services for
the Company or any of its subsidiaries or affiliates, including as a director,
officer or employee of the Company or any such subsidiary or affiliate. The
Company shall continue to cover the Executive under its Director and Officers
Insurance coverage at the same level of coverage as shall be provided, from time
to time, to officers and directors of the Company, in accordance with, and
subject to the limitations of such coverage, for a period of six (6) years
beginning on the Termination Date. In the event of a covered claim, the Company
shall pay any deductible that is required under such coverage.

9. COOPERATION. Executive shall, when requested by the Company, fully cooperate
with the Company or any affiliate in effecting a smooth transition of
Executive’s responsibilities to others. Executive will promptly and fully
cooperate with the Company or any affiliate and its representatives in any
dispute, litigation, arbitration, administrative or similar proceeding with
respect to claims arising from events occurring or alleged to have occurred
during her employment with the Company, including that certain litigation
styled: In Re: Odimo, Inc. Securities Litigation. If the Executive is contacted
as a potential witness to any claim or in any litigation involving the Company,
the Executive will notify the Company of any such contact or request within two
(2) days after learning of it and will permit the Company to take all steps it
deems to be appropriate, if any, to prevent the Executive’s involvement, or to
be present during any such discussions. This section does not prohibit the
Executive’s participation as a witness to the extent otherwise legally required,
but does require that the Executive provide the Company with notice and the
opportunity to object and/or participate. Before the Executive discloses any
Company information or engages in any other activity that could possibly violate
this Agreement, Executive shall discuss Executive’s proposed actions with the
Company’s legal counsel, Charles J. Rennert of Berman Rennert Vogel & Mandler,
P.A., who will advise the Executive in writing whether the proposed actions
would violate this Agreement.

10. OBLIGATIONS AND RESTRICTED ACTIVITIES. In consideration of the benefits as
set forth herein, and other good and valuable consideration, the adequacy of
which the Executive acknowledges, the Executive, intending to be legally bound,
agrees to continue to be bound by the obligations and restrictions as set forth
in Articles IX (D), (E) and (F) and XIII(B) and (J) of the Employment Agreement
and such provisions shall remain binding and enforceable during the periods set
forth therein. Defined terms as used in those Articles IX (D), (E) and (F) and
XIII(B) and (J) shall have the specific meanings as defined in the Employment
Agreement.

11. GENERAL

(a) Other than as set forth herein, this Termination Agreement contains the
entire agreement of the Company with the Executive and replaces all prior and
contemporaneous agreements, communications and understandings, whether written
or oral, with respect to Executive’s employment with Company and its termination
and all related matters, including the Employment Agreement except for those
provisions which the parties have agreed shall survive. The parties further
agree that no amendment or modification of this Termination Agreement shall be
valid or binding upon wither of them unless made in writing and signed by all
parties hereto. Except to the extent expressly set forth herein, this
Termination Agreement does not affect ongoing rights and obligations of the
Company under the Indemnification Agreement.

(b) This Termination Agreement shall be binding upon and inure to the benefits
of the parties hereto and their respective heirs, representatives, successors,
transferees and assigns forever. This Termination Agreement shall not be
assignable by the Executive but shall be freely assignable by the Company,
provided that any assignment by the Company shall expressly provide that (i) the
assignee affirmatively assumes all the obligations, duties and responsibilities
imposed upon the Company pursuant to this Termination Agreement and (ii) the
Company is not in any manner relieved of any such obligations, duties or
responsibilities hereunder.

(c) The Company and the Executive intend for every provision of the Termination
Agreement to be fully enforceable. If a court with jurisdiction of this
Termination Agreement determines that all or part of any provision of this
Termination Agreement is unenforceable for any reason, the Company and the
Executive intend for each remaining provision and part to be fully enforceable
as though the unenforceable provision or part had not been included in this
Termination Agreement.

(d) This Termination Agreement shall be governed by and construed in accordance
with the laws of the State of Florida, without regard to the conflict of laws
principles thereof.

(e) This Termination Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute one agreement.

12. EXECUTIVE’S FULL REVIEW. Executive acknowledges that she has read this
entire Termination Agreement, that he fully understands its meaning and effect,
that her counsel has answered any questions he may have, that no promises or
representations have been made to him by any person to induce him to enter into
this Termination Agreement other than the express terms set forth herein, and
that she has voluntarily signed this Termination Agreement.

IN WITNESS WHEREOF, Executive and a duly authorized representative of the
Company have signed this Termination Agreement to be effective as provided
herein.

          ODIMO INCORPORATED     By: /s/ Jeff Kornblum   EXECUTIVE
—
  /s/ Amerisa Kornblum
Name: Jeff Kornblum
    —  
Title: Chief Executive Officer
  Amerisa Kornblum

Date: January 15, 2007
  Date: January 15, 2007


